Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 20-1933V
UNPUBLISHED

 

KATHLEEN MAU, Chief Special Master Corcoran

Petitioner, Filed: August 15, 2022
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Tetanus,
HUMAN SERVICES, Diphtheria, acellular Pertussis
(“Tdap”) Vaccine; Shoulder Injury
Respondent. Related to Vaccine Administration
(SIRVA)

 

 

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Benjamin Patrick Warder, U.S. Department of Justice, Washington, DC, for
Respondent.

DECISION ON JOINT STIPULATION’

On December 21, 2020, Kathleen Mau filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seqg.? (the
“Vaccine Act’). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA’), which meets the Table definition for a SIRVA injury after
receiving a tetanus, diphtheria, acellular pertussis (“Tdap”) vaccine on April 12, 2019.
Petition at 1, 99 1, 11; Stipulation, filed Aug. 15, 2022, at 1, 44 1-2, 4. Petitioner further
alleges that she received the vaccine in the United States, that she suffered the residual
effects of her SIRVA more than six months post-vaccination, and that neither she nor any
other person has filed a civil action or received compensation for her SIRVA. Petition at
qq 1, 8-10; Stipulation at 9 3-5. “Respondent denies that [P]etitioner sustained a SIRVA
Table Injury, denies that [P]etitioner’s alleged shoulder injury was caused-in-fact by the

 

' Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Tdap vaccine, and denies that the Tdap vaccine caused [P]etitioner any other injury or
her current condition.” Stipulation at | 6.

Nevertheless, on August 15, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $44,000.00 in the form of a check payable to Petitioner.
Stipulation at § 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*

IT IS SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

KATHLEEN MAU,
Petit )
etitioner, ) No. 20-1933V (ECF)

y ) | Chief Special Master Corcoran
)
SECRETARY OF HEALTH )
AND HUMAN SERVICES,
Respondent. )

STIPULATION

The parties hereby stipulate to the following matters:

1. Kathleen Mau, petitioner, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (“Vaccine Program”). The
petition seeks compensation for injuries allegedly related to petitioner’s receipt of the tetanus,
diphtheria, and pertussis (“Tdap™) vaccine, which vaccine is contained in the Vaccine Injury
Table (“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received the Tdap vaccination in her right shoulder on April 12, 2019.!

3. The vaccine was administered within the United States.

4. Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) within the time period set forth in the Table, and that she experienced

residual effects of this injury for more than six months.

 

' Petitioner also received a typhoid vaccination in her right shoulder, and hepatitis A and
inactivated polio vaccinations in her left shoulder, on April 12.2019. Typhoid vaccines are not
contained in the Table.
5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her condition.

6. Respondent denies that petitioner sustained a SIRVA Table Injury, denies that
petitioner’s alleged shoulder injury was caused-in-fact by the Tdap vaccine, and denies that the
Tdap vaccine caused petitioner any other injury or her current condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled, and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1). the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $44,000.00 in the form ofa check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-1 S(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorney fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C, § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.
§ 1396, et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation, and any amounts awarded
pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorney fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions, causes of action (including
agreements, judgments, claims, damages. loss of services, expenses and all demands of whatever
kind or nature) that have been brought, could have been brought, or could be timely brought in
the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42
U.S.C. § 300aa-10, ef seg., on account of, or in any way growing out of, any and all known or
unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or
alleged to have resulted from, the vaccines administered on or about April 12,2019, as alleged
by petitioner in a petition for vaccine compensation filed on December 21,2020, in the United

States Court of Federal Claims as petition No. 20-1933V.
14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the Chief Special Master fails to issue a decision in complete conformity with the
terms of this Stipulation, or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any paymentor to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the Tdap vaccine caused petitioner's alleged
shoulder injury or any other injury.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~~ ™ ™~ ™ ™ ™
Respectfully submitted,

PETITIONER:

Hath buen Volts
KATHLEEN MAU

ATTORNEY OF RECORD FOR
PETITIONER:

F-—

MAXIMILLIAN J. MULLER
Muller Brazil, LLP

715 Twining Road, Suite 208
Dresher, PA 19025

(215) 885-1655
max@mullerbrazil.com

 

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH

AND HUMAN SERVICES:
Digitally signed by
George R. George R, Grimes -S14

° Date: 2022.08.03 09:10:09
Grimes -S14  Saoo

 

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: OS/IS 2022

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:

BENJAMIN P. WARDER .
Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 532-5464

Benjamin.P. Warder@usdoj.gov